

116 S1705 IS: To authorize the Every Word We Utter Monument to establish a commemorative work in the District of Columbia and its environs, and for other purposes.
U.S. Senate
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1705IN THE SENATE OF THE UNITED STATESJune 4, 2019Mr. Bennet (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Every Word We Utter Monument to establish a commemorative work in the District of
			 Columbia and its environs, and for other purposes.
	
 1.FindingsCongress finds that— (1)a monument as a tribute to the magnitude of the effort of suffragists over a period of 7 decades to pass the 19th Amendment to the Constitution of the United States in a way that engages the viewer and serves as a call to action for present and future generations is appropriate on Federal land;
 (2)the monument described in paragraph (1) should include— (A)a sculptural portrait to honor Susan B. Anthony, Elizabeth Cady Stanton, Harriot Stanton Blatch, Sojourner Truth, Alice Paul, and Ida B. Wells; and
 (B)a depiction of the Declaration of Sentiments and Ratification Flag with the names of other women instrumental in fighting for women's suffrage included in the depiction of the word WE of the Declaration of Sentiments with raised lettering on ripples radiating from the monument; and
 (3)the preferred site location for the monument is Area II, near Belmont-Paul National Monument and the Supreme Court.
			2.Authorization to establish commemorative work
 (a)In GeneralThe Every Word We Utter Monument may establish a commemorative work on Federal land in the District of Columbia and its environs (as defined in section 8902(a) of title 40, United States Code), to commemorate the passage of the 19th Amendment to the Constitution of the United States, which gave women the right to vote.
 (b)Compliance With Standards for Commemorative WorksThe establishment of the commemorative work under this section shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act).
			(c)Prohibition on the use of federal funds
 (1)In generalFederal funds may not be used to pay any expense of the establishment of the commemorative work under this section.
 (2)Responsibility of the Every Word We Utter MonumentThe Every Word We Utter Monument shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work under this section.
				(d)Deposit of excess funds
 (1)In generalIf, on payment of all expenses for the establishment of the commemorative work under this section (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), there remains a balance of funds received for the establishment of the commemorative work, the Every Word We Utter Monument shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code.
 (2)On expiration of authorityIf, on expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work under this section, the Every Word We Utter Monument shall transmit the amount of the balance to a separate account with the National Park Foundation for memorials, to be available to the Secretary of the Interior or Administrator of General Services, as appropriate, in accordance with the process provided in section 8906(b)(4) of title 40, United States Code, for accounts established under paragraph (2) or (3) of section 8906(b) of title 40, United States Code.